DETAILED ACTION
In the Non-Final Rejection mailed 8/23/2021, claims 1-20 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 1/24/2022 has been entered: Claims 1-20 are active.
Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the grip plate of Theodore is not part of the magazine and, therefore, the cited feature of Theodore is applied to the pistol grip and not the magazine, thus the combination of Musgrave and Theodore would not render obvious the magazine of claims 1 and 13, the examiner respectfully disagrees. 
Musgrave discloses a magazine comprising a monolithic, one-piece magazine body made entirely of a single transparent polymer material (Fig. 1; col. 1 lines 53-54) for viewing cartridges (100) contained within the magazine. Musgrave also notes that fully transparent magazines encounter drawbacks such a reflecting the sun, and therefore recognizes that there is a need for a magazine body that is not fully transparent (col. 1 line 66 – col. 2 line 1). While Musgrave overcomes this issue by providing a magazine that is entirely translucent (Fig. 2; col. 2 lines 4-6), Theodore, teaches that it is known in the art to sandblast a first portion (26) of a transparent material (24) so as to make the first portion (26) of the transparent material (24) translucent or opaque (col. 4 lines 6-10), while leaving a second portion (25) of the material (24) to remain transparent (col. 4 lines 5-8) in order to allow a user to readily ascertain the number of cartridges (27) remaining in a magazine (col. 4 lines 1-5) by enabling the user to view the cartridges (27) through the transparent portion (25) of the material while simultaneously concealing the interior of the magazine from view (col. 4 lines 10-15). As such, the combination of Musgrave and Theodore would suggest to one of ordinary skill in the art that instead of making the entirety of the transparent body translucent, some portions of transparent body could be made opaque by sandblasting those portions, while other portions of the transparent body could remain transparent, since such an arrangement would overcome the issues presented by a fully transparent magazine, as recognized by Musgrave, while still enabling a user to view the cartridges contained within the magazine, and while also providing the additional benefit of concealing the other interior components of the magazine from view. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10, 12-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Musgrave (US 4109401), herein ‘Musgrave’, in view of Theodore (US 3758978), herein ‘Theodore’.
Regarding claims 1-3 and 13, Musgrave discloses a device (Fig. 1) implementable on a firearm (col. 1 lines 63-65), comprising: 
a magazine (Fig. 1; col. 1 line 51) comprising a monolithic, one-piece magazine body (1) configured to contain a plurality of rounds of ammunition cartridges (100) therein, 
wherein a first portion of the one-piece magazine body is transparent such that a content of the magazine is visible through the first portion (Fig. 1; col. 1 lines 53-54), 
wherein the one-piece magazine body is made of a transparent polymer material (col. 1 lines 53-54), and
wherein a surface of the first portion of the one-piece magazine body is not textured to result in the first portion of the one-piece magazine body being transparent (Fig. 1; col. 1 lines 53-54).
Musgrave does not expressly teach wherein a remaining, second portion of the one-piece magazine body is opaque and non-see-through such that the content of the magazine is not visible through the second portion, wherein a surface of the second portion of the one-piece magazine body is textured to result in the second portion of the one-piece magazine body being non-transparent.
Theodore teaches that it is known in the art to utilize plates (24) made of transparent material in order to enable a user to readily ascertain the number of cartridges (27) remaining in a magazine (col. 4 lines 1-5), where only a narrow elongated portion (25) of the plates (24) is allowed to remain transparent, while the remaining areas (26) of the plates (24) are sandblasted to render them opaque (col. 4 lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second portion of the one-piece magazine body of Musgrave to be textured as taught by Theodore in order to result in the second portion of the magazine body being non-transparent (Theodore; col. 4 lines 7-10), thereby concealing from view the interior of the magazine while enabling the number of cartridges to be readily viewed through the transparent first portion (Theodore; col. 4 lines 10-15) and permitting easy counting of the cartridges in the magazine without encountering the known drawbacks of a fully transparent magazine, such as reflecting the sun (Musgrave; col. 1 line 66 – col. 2 line 1).
Regarding claim 4, Theodore, are applied above, discloses wherein the first portion of the one-piece magazine body is on one of a plurality of sides of the one-piece magazine body (Fig. 1; the narrow elongated transparent portion is shown on a side of the firearm).
Regarding claims 5 and 14, the modified Musgrave does not expressly teach wherein the first portion of the one-piece magazine body is on a back side or a front side of the plurality of sides which faces a back end or a front end of the firearm, respectively, when the magazine is attached to the firearm.
However, Musgrave further discloses an embodiment of a magazine (Fig. 3) comprising a see-through magazine body (13) where the remaining cartridges (103) are viewed through the rear of the magazine body (13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first portion of the one-piece magazine body to be on a back side or a front side of the magazine body as taught by Musgrave in order to enable a user to count the number of cartridges remaining in the magazine by looking at the rear of the magazine. Additionally, it has been held that the particular placement of a component or part of a device is unpatentable and an obvious matter of design choice when modifying the placement of the component or part would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claims 6 and 15, Theodore, as applied above, discloses wherein the first portion of the one-piece magazine body is on a left side or a right side of the plurality of sides which faces a left side or a right side of the firearm, respectively, when the magazine is attached to the firearm (Fig. 1; the narrow elongated transparent portion is shown on a side of the firearm).
Regarding claims 7 and 16, Theodore, as applied above, discloses wherein the first portion extends a partial length of the one of the plurality of sides of the one-piece magazine body (Fig. 1; the narrow elongated transparent portion is shown to extend a partial length).
Regarding claims 10 and 19, the modified Musgrave does not expressly teach wherein the first portion of the one-piece magazine body is on an edge between two adjoining sides of a plurality of sides of the one-piece magazine body.
However, since the magazine of Musgrave is entirely transparent, a user would be capable of viewing the remaining cartridges through a first portion located on an edge between two adjoining sides of the magazine body (Fig. 1).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first portion of the one-piece magazine body to be on an edge between two adjoining sides of the magazine body of Musgrave in order to enable a user to count the number of cartridges remaining in the magazine by looking at either the side or the back of the magazine. Additionally, it has been held that the particular placement of a component or part of a device is unpatentable and an obvious matter of design choice when modifying the placement of the component or part would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 12, the modified Musgrave further discloses a base plate (Fig. 1; bottom of magazine body 1 to which follower spring 7 is attached), wherein the one-piece magazine body has a first distal end (Fig. 1; lower portion of magazine body 1 opposite feed lip 3) and a second distal end (Fig. 1; upper portion of magazine body 1 at feed lip 3) opposite the first distal end, and wherein the base plate is coupled to the first distal end.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Musgrave (US 4109401) in view of Theodore (US 3758978) as applied to claims 4 and 13 above, respectively, and further in view of Cook, Jr. et al. (US 2016/0123687), herein ‘Cook’.
Regarding claims 8 and 17, the modified Musgrave discloses wherein the first portion extends a length of the one of the plurality of sides of the one-piece magazine body, but does not expressly teach wherein the first portion extends a full length of the one of the plurality of sides of the one-piece magazine body.
Cook teaches a firearm magazine (10) comprising a body (12) and a height (18), wherein the body comprises a vertical window, wherein the vertical window may be provided with color-changing properties such that the window can provide a transparent view into the magazine in low-light environments (par. 30), wherein the remainder of the magazine is opaque (par. 30), and wherein the window is aligned with all or a portion of the height of the magazine (par. 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first portion of the modified Musgrave to extend a full length of the magazine body as taught by Cook in order to enable a user to see all of the cartridges remaining in the magazine. Additionally, it has been held that changes in size are a design consideration within the capabilities of one skilled in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claims 9, 11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Musgrave (US 4109401) in view of Theodore (US 3758978) as applied to claims 4, 10, 13, and 19 above, respectively, and further in view of Yeates et al. (US 2021/0080204), herein ‘Yeates’.
Regarding claims 9, 11, 18, and 20, the modified Musgrave does not expressly teach one or more through holes on or along an edge between two adjoining sides of the plurality of sides of the one-piece magazine body.
Yeates teaches a magazine (100) comprising a plurality of apertures (128) extending into a magazine cavity (105) through walls (121, 122, and 126) of the magazine (100), wherein the number, size, shape, and placement of the apertures (128) is a design choice (par. 113), and wherein the apertures (128) provide a window into the magazine cavity (105) so that a user can easily see a magazine follower (140) and any rounds contained within the cavity (par. 118). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the magazine body of the modified Musgrave with one or more through holes on or along an edge between two adjoining sides of the magazine body as taught by Yeates in order to provide a window into the magazine so that a user can easily see a magazine follower and any rounds contained within the magazine (Yeates; par. 118) and since it has been held that the particular placement of a component or part of a device is unpatentable and an obvious matter of design choice when modifying the placement of the component or part would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 
Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        1
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641